DISSENTING OPINION
O’CONNOR, Member,
August 11, 2006—
DISCUSSION
The majority of the Disciplinary Board has recommended that respondent be disbarred from the practice of law as a result of his conviction of indecent assault, endangering the welfare of children, and corruption of minors. For the following reasons, I dissent in favor of a suspension for a period of five years.
As set forth in the majority opinion, the facts of this matter are very serious and disturbing requiring a severe sanction. Respondent acknowledges the severity of his criminal conduct, having argued before a three-member panel of the board for a five-year suspension. My consideration of the facts and circumstances persuades me that a five-year suspension sanction is appropriate.
The majority acknowledges this is a disturbing matter on many levels. Respondent had a reputation as an astute and competent lawyer and a dedicated professional with *150no history of criminal or disciplinary problems. Respondent’s criminal conviction has had his very existence turned upside down. He received 10 years probation and is a registered sex offender pursuant to Megan’s Law II. He is prohibited from holding judicial office in the future. He is currently unemployed and has had his debts discharged through bankruptcy. He is seeking public assistance from the Commonwealth and has applied for Social Security disability payments. He has not seen or communicated with his daughter since the date of the incident. Respondent is at an extremely low point in his life, both professionally and personally.
The majority opinion cites cases of inappropriate sexual touching wherein suspensions ranging from 20 months up to five years were imposed on the attorneys who committed such crimes. It also notes that respondent did not express remorse for his actions. Respondent’s stated reason for pleading no contest to the charges was to spare his daughter from the anguish of testifying against her father, even though it meant greater harm to respondent himself. Nonetheless, respondent’s status as a public figure was a critical factor in the majority’s recommendation of the increased sanction of disbarment. Although I am persuaded that respondent’s public figure status serves as an aggravating factor, I do not believe that it justifies disbarment. A five-year suspension sufficiently addresses the severity of the underlying misconduct in the light of respondent’s status as district attorney and judge-elect. Five years is a long time to be out of the practice of law, and certainly it is long enough to allow respondent to rehabilitate himself to the point where he is fit to practice. By all accounts, including his *151own, respondent is not fit to practice at this time. He has taken some steps to help himself, such as abstaining from alcohol and receiving psychological counseling. A five-year suspension still requires respondent to petition for reinstatement and prove his moral qualifications, competency and learning in the law, and to prove he is not a detriment to the public and the integrity of the legal system. These are challenging burdens and will ensure that respondent is a fit and competent individual, should he decide to seek reinstatement in the future. Disbarment merely adds the additional burden of proving that his underlying misconduct is not so egregious as to prohibit him from gaining reinstatement. Based on the prior case law and review of the underlying crimes of other attorneys who have been reinstated from disbarment, it does not appear that respondent would have difficulty meeting this burden, so to disbar him would not achieve any greater measure of security for the public than a five-year suspension would fail to provide.
Board Members Teti, Gephart and Suh join in this dissent.
ORDER
And now, November 17,2006, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated August 11,2006, the request for oral argument, the petition for review and responses thereto, the request for oral argument is denied, and it is hereby ordered that Mark Peter Pazuhanich be and he is disbarred from the bar of this Commonwealth, retroactive to February 25,2005.
*152It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Eakin dissents and would impose a five-year suspension.